PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scholz, Carla
Application No. 16/028,170
Filed: 5 Jul 2018
For: MULTI-PURPOSE ABSORBENT CARD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182 filed March 1, 2020, to correct the misidentification of the actual applicant. This is also a decision on the petition under 37 CFR 1.182 filed March 1, 2020, requesting expedited consideration.


Petition for Expedited Consideration

Petitioner filed a proper petition under 37 CFR 1.182 for expedited consideration, accompanied by the required petition fee of $105 set forth in § 1.17(f). Accordingly, the Office will give the petition expedited consideration and decide the matter out of turn. 

The petition under 37 CFR 1.182 for expedited consideration is GRANTED.  


Petition to Correct Misidentification of Applicant

On petition, petitioner seeks to remove “Soak It Up” as the applicant and identify the “CC Scholz Design Inc.”, as the actual applicant. Petitioner states, in pertinent part:

This application was filed as part of the USPTO Patent Pro Bono program through the LegalCORPS’s Inventor Assistance Program operating within the state of Minnesota. At the time of filing the patent application, the inventor stated that the business entity had an assumed name of “Soak It Up” and that this assumed name was to be used as the Applicant name for purposes of filing the patent application. Around February 12th, 2021 (during a standard review of the Notice of Allowance), however, it was discovered that CC Scholz Design Inc. did not have such a registered assumed name.

Petition, 03/01/21, p. 1.

With the present petition, petitioner paid the required petition fee of $105 set forth in § 1.17(f). Additionally, petitioner provided a marked-up application data sheet, deleting the incorrect applicant information (i.e., “Soak It Up”) with strike-through and specifying the name of the actual applicant, “CC Scholz Design Inc.”, with underlining in the applicant information section (37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2). Lastly, petitioner provided a satisfactory explanation of the circumstances regarding the incorrect identification of “Soak It Up” as the applicant and noting the actual applicant is “CC Scholz Design Inc.”

After careful review of the information presented on petition, the Office finds petitioner has met the requirements of 37 CFR 1.182 to correct the misidentification of the actual applicant.  Specifically, petitioner has shown that “Soak It Up” is not a proper applicant under the statute (35 U.S.C. 118). Therefore, on petition, the Office will remove “Soak It Up” as the applicant and identify “CC Scholz Design Inc.” as the applicant in this application.  

The petition under 37 CFR 1.182 to correct the misidentification of the applicant is GRANTED.  

The Office has updated its records to reflect the change in applicant to “CC Scholz Design Inc.”.  A corrected filing receipt accompanies this decision.

Questions concerning this decision should be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


Enclosure:  Corrected Filing Receipt